Title: John Quincy Adams to Abigail Adams, 25 October 1794
From: Adams, John Quincy
To: Adams, Abigail


          
            No 1.
            My dear Madam
            London October 25th: 1794.
          
          We have been already ten days in this place, but there has been no opportunity to Boston since our arrival. And altho’ I have done but very little, yet I have been so perpetually busy, that I have scarce found time even to write to the Secretary of State, and to my Father.
          My Brother I presume has informed you, how pleasant our passage was in every respect, excepting the conveyance, & how very unpleasant in that. It is the second time I have been to Sea in a crazy Ship, I think I shall beware of the third.
          Mr Jay is yet here, and I hope there is a prospect of his coming to some terms with the Ministry, which will be satisfactory to the honor, and advantageous to the interests of the United States.
          The situation of their affairs here is such that an absolute quarrel with America, would not be a eligible thing for them; I believe they are sick enough of their war with France.
          The Hollanders must either make a separate peace, or lay the whole Country under water, or surrender at discretion to the French Armies. Flanders and Brabant are in possession of the Republican

troops; Maestricht & Nimeguen are beseiged, and are not expected to hold out long.
          In Spain, Sardinia, and the Austrian Dominions the French are equally successful. If they can but learn to be moderate in their prosperity, there is no doubt but they may make their own terms of peace with all the allies except Britain; There is little present prospect of peace between these two powers.
          You have heard what has been the fate of Robespierre. A party of moderates have succeeded him, their characteristic is clemency and gentleness; But their power is far from being established, and the Jacobins are against them. There will be more bloody work among them before long.
          In this Country, Loyalty is yet very fashionable I was at Covent Garden Theatre the other evening, when the tune of “God save the King” was played by the band; the whole audience rose, & stood all the time it was performing, clapping their hands, and crying Bravo, as if it had been the scene of a favorite Play. I suspect the heart, did not in every instance join in the applause.
          Horne Tooke, & eight other persons, are to be tried for High Treason, next week. It will require some latitude of construction, to make their offence if proved, amount to High Treason, but from the temper of the times, they will probably, many of them be found guilty.
          A Conspiracy to assassinate the king, has been discovered, or invented; but the story of it, contains so much of the marvelous, that I think it hardly worth telling, and indeed I know not precisely what it is.
          The political situation of this people, is far from being happy. But the face of the Country is beautiful beyond description. Its appearance between Dover & this City, has greatly improved since we travelled that road together. The Country is under higher cultivation, and the towns exhibit greater opulence. The roads are in higher perfection, and the Inns more elegant, and with greater accomodations. You will scarcely believe all this to be possible, but it is unquestionably true. Since the peace with America, this Country has been prosperous in its Commerce beyond all conception, and at this moment, its opulence is incredible. Britain is the Sidon of the day, but I think she has now reached the ultimate point of her exaltation, and her future glory will be to tell of what she was.
          We intend to sett out for the Hague, next tuesday, which will be, the 28th: instant. The situation of that Country is so very critical,

that I cannot omit going over without an hour of unnecessary delay. You will not harbor any anxiety on our account from the French Armies being there. We are Neutrals, and peaceable men; friends of both parties, and shall take no share in their contests on either side. Our rights therefore will undoubtedly be respected. The french armies are said to be under the severest discipline, and observe the most perfect regularity and order. The British troops there, have a reputation so different, that the Hollanders are much more afraid of their allies, than of their Enemies.
          But our immediate departure, obliges us further to postpone, the fulfilment of our promise of the Miniatures in Bracelets; we have been so much employed every moment of our time, that it has been altogether impossible for us to get the likenesses taken; We shall however, if we can find an artist in Holland, of proper skill, have them taken there, & the setting, we can have done here at any time.
          There are not many Americans here at this time, and I have seen but few of your old acquaintance. Mr T Boylston paid us a visit yesterday; he is at liberty, but pretty well stripped of his immense fortune; He speaks of his will, and of the extraordinary things, he would have done and appears to think the Town of Boston, and the State of Massachusetts as much indebted to him, as if they actually enjoyed all the benefits he intended for them. I gave him some offence by scrupling to give him a certificate that he is a Citizen of the United States. “After all he had done for us he thought it a little extraordinary, that I should have any doubts upon the subject.” On the whole, I believe he is really an American Citizen, but I was not certain, and refered him for his certificate to the American Minister at this Court.
          We are to dine with Mr Hallowell tomorrow. Mrs Hallowell labors under a severe disorder, which they expect will soon take her to a better world.
          We have not seen Mrs Copley, but your letter has been delivered to her, and we shall see her before we go to Holland. Mr Copley is employed upon a picture of Charles the 1st: demanding the five members in the house of Commons. It is a very good subject, and will I think be particularly interesting at the present time.
          We have been once to each of the two Theatres, Mrs Siddons still commands universal admiration at Drury Lane, and a Miss Wallis has appeared this Season with great applause at Covent Garden. I enclose a new Comedy of Cumberland, which I hope will afford you an hour’s amusement.
          
          Please to remember me affectionately to all our friends at Quincy, and accept the assurance of the most unalterable respect, and attachment / from your Son.
        